Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,044,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘509 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV,  comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg) prior to an exposure of the primate host to the immunodeficiency retrovirus. The administration is carried out daily for several days, weeks, or month before and after an exposure to the virus. The combination may be compounded into a single formulation suitable for oral administration. The recited area under the plasma concentration-time curve (AUC) of emtricitabine would be an inherent characteristic of the administration. As to step b) recited herein: testing the blood serum of the human subject for the presence of HIV-1 after a period of administration, note, step of determining the protective efficacy of the drugs would have been within the purview of ordinary skill in the art. The employment of a conventional and well-known oral dosage form, such as tablet, would have been obvious to one of ordinary skill in the art. Further one of ordinary skill in the art would have understand that the exposure to the virus would include those well-known, such as sexual activity, drug use, or medical procedure (needle).  As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice. Further, employment of art-known testing method would have been within the purview of ordinary skill in the art. 
 Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,937,191 B2,. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘191 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV, comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg) prior to an exposure of the primate host to the immunodeficiency retrovirus. The combination is in the form of a single tablet and the administration may be carried out daily for days, weeks or months. The recited area under the plasma concentration-time curve (AUC) of emtricitabine would be an inherent characteristic of the administration. As to step b) recited herein: testing the blood serum of the human subject for the presence of HIV-1 after a period of administration, note, step of determining the protective efficacy of the drugs would have been within the purview of ordinary skill in the art. Further one of ordinary skill in the art would have understand that the exposure to the virus would include those well-known, such as sexual activity,  drug use, and medical procedure (needle).  Further, employment of art-known testing method would have been within the purview of ordinary skill in the art. 
 As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice.  
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,335,423 B. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘423 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV,  comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate prior to an exposure of the primate host to the immunodeficiency retrovirus. The combination is administered in a combined single dosage formulation, daily for several days, weeks, or months both before and after an exposure of the subject to the virus. The recited area under the plasma concentration-time curve (AUC) of emtricitabine would be an inherent characteristic of the administration. As to step b) recited herein: testing the blood serum of the human subject for the presence of HIV-1 after a period of administration, note, step of determining the protective efficacy of the drugs would have been within the purview of ordinary skill in the art. Further one of ordinary skill in the art would have understand that the exposure to the virus would include those well-known, such as sexual activity,  drug use, and medical procedure (needle).  Further, employment of art-known testing method would have been within the purview of ordinary skill in the art. 
As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice.  
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9,579,333 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘333 claims a process of protecting a primate host, particularly, human, from  immunodeficiency retrovirus, particularly, HIV, comprising a) select a primate host not infected with immunodeficiency retrovirus, and b) orally, subcutaneously or vaginally administering  the host a combination of effective amount of a combination comprising a pharmaceutically effective amount of emtricitabine (200 mg) and a pharmaceutically effective amount of tenofovir or tenofovir disoproxil fumarate (300 mg) prior to an exposure of the primate host to the immunodeficiency retrovirus. The combination may be formulated in a single dosage formulation. The administration is carried out daily for several days, weeks, or month both before and after an exposure of the subject to the virus. The exposure includes sexual activity, medical worker skin puncture inoculation, etc.  The recited area under the plasma concentration-time curve (AUC) of emtricitabine would be an inherent characteristic of the administration. As to step b) recited herein: testing the blood serum of the human subject for the presence of HIV-1 after a period of administration, note, step of determining the protective efficacy of the drugs would have been within the purview of ordinary skill in the art. Further one of ordinary skill in the art would have understand that the exposure to the virus would include those well-known, such as sexual activity,  drug use, and medical procedure (needle).  Further, employment of art-known testing method would have been within the purview of ordinary skill in the art. 
As to the kit, it would have been within the purview of  one of ordinary skill in the art to make a kit comprising the therapeutic dosages for convenience in practice.  
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/186559  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘559 claims a process of protecting a primate, particularly,  a human subject,  from a self-replicating infection by an immunodeficiency retrovirus comprising a) selecting a primate host not infected with the immunodeficiency retrovirus, and b) administering directly to the primate host a combination comprising  a pharmaceutically effective amount of emtricitabine (200mg); and ii, a pharmaceutically effective amount of tenofovir disoproxil salt, wherein the combination is administered orally prior to the exposure to the primate host to the virus, and a kit comprising: I, a pharmaceutically effective amounts of emtricitabine; and ii, pharmaceutically effective amount of tenofovir disoproxil salt; and b) an instruction. The combination is in a single dosage formulation, such as tablet. The administration is carried out for several days, weeks, or months, both before and after an exposure. The exposure include sexual activity, medical procedure or needle sharing. The recited area under the plasma concentration-time curve (AUC) of emtricitabine would be an inherent characteristic of the administration. As to step b) recited herein: testing the blood serum of the human subject for the presence of HIV-1 after a period of administration, note, step of determining the protective efficacy of the drugs would have been within the purview of ordinary skill in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/186534  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘534 claims a method of prohibiting a primate subject from acquiring an  immunodeficiency retrovirus infection, particularly, HIV in human, comprising a) determining if the primate subject is negative for detectable immunodeficiency retrovirus infection. b)  orally administering to the primate if the primate subject is negative for the infection a tablet comprising 200 mg emtricitabine, and pharmaceutically effective amount of tenofovir disoproxil salt (300mg), and testing the subject after the administration to confirm that the subject has remained negative for the detectable immunodeficiency retrovirus infection following a plurality of dosage, wherein the combination is formulated in a single tablet and is administered orally prior to potential exposure of the primate host to the virus; and a kit comprising a plurality of doses of a tablet comprising 200mg emtricitabine and pharmaceutically effective amount of tenofovir prodrug for the use. The administration would result the AUC of emtricitabine herein recited. The administration results in protecting the subject from the viral infection. The combination is administered daily for several months. Further one of ordinary skill in the art would have understand that the exposure to the virus would include those well-known, such as sexual activity,  drug use, and medical procedure (needle). Continue administration after an exposure would have been obvious as the administration is expected to be protective against the potential viral infection. Further, employment of art-known testing method would have been within the purview of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/170535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘535 claims a method of prohibiting a human subject uninfected with HIV-1 from becoming seropositive comprising (a) confirming that the human subject is not infected with HIV-1, (b) starting a pre-exposure prophylaxis treatment regimen of daily dose of a tablet comprising 200mg emtricitabine, and a pharmaceutically effective amount of tenofovir prodrug; and (c) continuing the treatment regimen for several days, or month so the human subject does not develop the HIV-1 infection following exposure to HIV-1 virus, wherein the tenofovir prodrug is tenofovir disoproxil fumarate in an amount of 300mg. The administration results an AUC of emtricitabine as herein recited. The method further comprises test the subject to confirm the absence of HIV-1 infection during the several months. “535 also claims a composition comprising 200mg of emtricitabine and a pharmaceutically effective amount of tenofovir prodrug for claimed method. A kit comprising the composition for convince would have been within the purview of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 31 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gilead (WO 2004/064846 A1, IDS).
Gilead teaches a patient pack (a kit) comprising emtricitabine and a tenofovir prodrugs co-formulated into a tablet  and direction on the use of the combination. The co-formulation comprises 300mg of tenofovir disoproxil fumarate and 200mg of emtricitabine. See, particularly, claims 42-44. As to the intended use, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the kit of Gilead is fully capable of performing the intended use herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627